United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1851
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                 Byron Christopher Teehee, also known as Ernie

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                          Submitted: November 20, 2019
                            Filed: November 25, 2019
                                  [Unpublished]
                                  ____________

Before GRUENDER, WOLLMAN, and KOBES, Circuit Judges.
                       ____________

PER CURIAM.

       Byron Teehee appeals the sentence the district court1 imposed after he pleaded
guilty to a drug offense. His counsel has moved to withdraw and has filed a brief

      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
under Anders v. California, 386 U.S. 738 (1967), challenging the substantive
reasonableness of the sentence.

       After careful review, we conclude that the district court did not impose an
unreasonable sentence. The court properly considered the factors set forth in 18
U.S.C. § 3553(a), and there is no indication that the court considered an improper or
irrelevant factor or committed a clear error in weighing relevant factors. See United
States v. Salazar-Aleman, 741 F.3d 878, 881 (8th Cir. 2013) (discussing appellate
review of sentencing decisions). Further, the court imposed a sentence below the
guidelines imprisonment range. See United States v. Lazarski, 560 F.3d 731, 733 (8th
Cir. 2009) (stating that where the district court varied downward from the guidelines
range, it was “nearly inconceivable” that the court abused its discretion in not varying
downward further).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no non-frivolous issues for appeal. Accordingly, we grant counsel’s
motion and affirm.
                      ______________________________




                                          -2-